Order, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about July 7, 1999, which granted petitioner executor’s motion for summary judgment, dismissing appellant’s objections to an accounting, unanimously affirmed, with costs.
The assets of the subject estate were not permitted to languish by petitioner executor during the period prior to the estate’s retention of a money management firm. Indeed, the record clearly demonstrated that stock held by the estate significantly appreciated during the period in question. Also without merit were appellant’s unsupported claims that real and personal property owned by the estate were undervalued when distributed. In addition, although appellant asserts an entitlement to funds from a testamentary trust of which he was beneficiary for the purpose of hiring a lawyer and an accountant, the subject will expressly provided that the trust was to be invaded “for bona fide emergencies only,” and the Surrogate correctly found that there was no emergency warranting invasion of the trust, particularly since appellant received ample income from the trust and possessed other valuable assets. We have considered appellant’s remaining arguments and find them unavailing. Concur — Sullivan, P. J., Rosenberger, Williams, Ellerin and Andrias, JJ.